                                                        RECEIVED
August 9, 2019                                              AUG 1^ 2019
                                                         in the Chiambers of
The Honorable Nicholas G. Garaufis                      Mirhnlpi^n^^ara..fic
United States District Judge                                   s G. Garaufis
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201


     Re; United States v. Anthony Urso
         Criminal Docket No. 03-1382 (NGG)


Dear Judge Garaufis:

     I am writing you as a matter of urgency concerning my request
for compassionate release pending before you. Your Honor saw enough
merit in my petition to appoint the public defender's office to
assist me. The public defender, however, is advising me to do things
that will waste valuable time and resources, and irreparably harm
me, all contrary to the new Compassionate release statute.

     Due to the urgency of time, I am requesting that the public
defender be relieved from my case, and the petition proceed on the
merits. Please allow me to explain what is happening.

     On July 8, 2019, Your Honor appointed the federal defender
Deirdre D. von Dornum to review the petition and make any further
filing if necessary.

     By letter through the regular mail, dated June 17, 2019,
Ms. Von Dornum stated the following:
      "We reviwed your filings, as well as the government's filings, and
       we first would like to make sure you have exhausted all your
       administrative remedies. This would include filing the BP-8
       (informal complaint), BP-9 (Regional Administrative Remedy), and
       BP-10 (Regional Administrative Remedy Appeal) forms, and then also
       providing a copy of the petition for compassionate release you
       submitted to the warden.'(See Letter, attached).

     On August 5, 2019, I received a copy of a letter, along with a
hand-written statement I believe was made by Your Honor, stating:
"application granted - so ordered," and including your signature.
It appears that Your Honor has granted the 60 days requested
by Ms. Von Dornum. (See Order, attached).

     The now-granted request made by Ms. Von Dornum presents two
major issues that work to negate my compassionate release petition
(1) unnecessary administrative remedy process outside the scope
of the statute and Congress* intent, and in any event (2) the
completion of the remedy process will exceed the time of the
relief requested.

     Below, 1 have briefly detailed the bases supporting these
two reasons.



1. Unnecessary Administrative Remedy Process

     In 2018, Congress amended compassionate release statute by
allowing eligible prisoners to apply directly to the sentencing
court when the warden fails to respond to the initial request
for release.!
    "In addition to a motion by the Director of the Bureau
     of Prison, a Court can grant Compassionate release on
      a motion from the defendant after the defendant has
      fully exhausted all administrative right of appeal a
      failure of the Bureau of Prison to bring a motion on
      the defendant's behalf OR the lapse of 30 days from
      the receipt of such a request by the warden of the
      defendant's facility, which ever is earlier"
     The First Step Act of 2018, Pub. L. No. 115-391, 132 stat.
5194 (2018) (emphasis added).

     Congress intended the new amended version to streamline
the process, and to eliminate the BOP's bleak track record in
failing to actually grant compassionate release with the kind
of frequency Congress had originally intended under the former
version of the statute. It also eliminated a tremendous amount
of waste. Wardens were found to simply ignore these requests,
forcing the prisoners to exhaust the entire administrative
remedy process before seeking relief from the Court. The process
is lengthy, costly, and, in the end, ineffectual because almost

                            - 2 -
categorically the upper levels of the reviewer tend to
rubber-stamp the warden's initial action as a denial.

     Now, under the amended version, the prisoner can go directly
to the court when the warden fails to respond within the 30 days
alloted by the statute. This cuts out the lengthy, costly, and
ultimately ineffectual administrative remedy process in this
circumstances, and puts the court immediately in position to
grant relief.

     I am unsure what was unclear about this to Ms. Von Dornum.

There is no cause for me to pursue any administrative remedies.
I have fully satisfied all the requirements of the statute on
my end. For the Courts* part. Your Honor has full authority and,
by the legislative history of the amendment, is expected to
decide the merits under this particular act of circumstances.

     Congress has given Your Honor the full authority to rule on
the merits of my petition' pending before you, without any
requirement that administrative remedies be exhausted. Your Honor
should take this opportunity to rule on my petition'.

2. Completion of Administrative Remedies will Exceed the
  Time of the Relief Requested

     In any event the remedy process will take so long to complete
that it will automatically negate the relief I am seeking. This
is based on the current calculation of my sentence, and on the
known average length of time to complete the remedy process.

     According to my current sentence calculation, I have a Good
Conduct Time (GCT) release date of December 5, 2021, this date will
be changed to June 15, 2021 once the 7' days reduction per First
Step Act of 2018 is applied. This leaves me with under 22 months
to serve. Out of that 22 months, I am eligible to receive 12 months
RRC placement -- and most inmates with my sentence length (240
months) are actually receiving 11 months RRC placement). This leaves

                          - 3 -
me today with only 9-10 months remaining to serve before I
leave confinement and reenter society via the RRC.

    To complete the remedy process will take at minimum 6 to 7
months. This is based on the known average response time for each
of the administrative remedy stage:

     BP 8%: 20 days from problem to submit
            7 days to reply

     BP 9:: 20   days   to submit

            20   days   to   reply


     BP 10: 20   days   to submit

           30    days   to   reply


     BP 11: 30   days   to submit

           40    days   to   reply


            187 days (Total - approx. 6 to 7 mo.)

     Even if I submited my remedies without delay, I must still
contend with mailing time, filing technicalities, and extensions
of time, which the BOP frequently seeks in these cases.
Realistically, the process takes about least 8 to 9 months to
complete even when everything goes on time.

     Even if I were to complete the process within 7 months, I
will have effectively negated any relief because I will ready to
be placed in RRC within the same relative time frame.

     As a final note, I cannot technically even seek administrative
remedies at this point, because the first step (BP-8%) must be
submitted within 20 days from the end of the 30 days period the
                                                          f


warden had, but failed, to respond. The process is completely
ineffectual at this point.




                                     - 4 -
     Your Honor, I appreciate you seeing merit enough in my
petition to grant me counsel. Unfortunately, there is a
breakdown in Counsel's understanding of the new law and the
timeframe I am dealing with. To follow counsel's advice would
do irreparable harm.

     Congress has given you ultimate authority to decide my
petition right now, because the circumstances match the
jurisdictional procedures clearly states in statute.

     Therefore, I request that Counsel be relieved of the case,
and that you decide my petition right now on its merits.

     Thank you for addressing the issues, and for your
consideration in this case.




Respectfully submited.




Anthony ^5tso
Reg #; 04109-748
LSCI Allenwood
P.O. Box 1000
White Deer, PA. 17887




cc: Ms. Deirdre D. von Dornum (Federal Defenders Office)
    Assistant United States Attorney Maria Cruz-Melendez




                          - 5 -
               6




                                     7Dn DlbD DDDC


f'-O^ S e )?   ID & O
;feO h'lft      I




                                  O04109-748O
                                       United States Couf
                                       225 Cadman PLZ[
                                       Judge Nicholas Ga
                                       Brooklyn, NY 1120
                                       United States




                                          i|:fltil     i



                        -o:lvi4
                               EPAID
                       ITE dIeR, pa
wrrasmrtt
            11201    $0.00
                    R230SK138972-02
